UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of earliest event reported: November 1, 2007 American Airlines, Inc. (Exact name of registrant as specified in its charter) Delaware 1-2691 13-1502798 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 4333 Amon Carter Blvd. Fort Worth, Texas 76155 (Address of principal executive offices) (Zip code) (817) 963-1234 (Registrant's telephone number) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE This amendment to the current report on Form 8-K filed on October 31, 2007 is being filed due to an inadvertent error in that the speech at the Goldman Sachs Industrials Conference will be held at 11:25 AM ET, not at 11:25 PM ET, as previously filed.This amendment contains no other changes to the information provided in the initial filing. Item 7.01 Regulation FD Disclosure AMR PRESENTING AT INVESTOR CONFERENCE Tom Horton, Executive Vice President, Finance and Planning & CFO of AMR Corporation, the parent company of American Airlines, Inc., will speak at the Goldman Sachs Industrials Conference on Wednesday, November 7, 2007, at approximately 11:25 AM ET. Mr. Horton’s presentation will focus on AMR's recent financial performance and the outlook for the future. A webcast of Mr. Horton’s remarks will be made available via the investor relations section of the American Airlines website at www.aa.com. Additionally, a replay of the speech will remain available for at least seven days following the event. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. American Airlines, Inc. /s/ Kenneth W. Wimberly Kenneth W. Wimberly Corporate Secretary Dated:November 1, 2007
